DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-27, drawn to a method for determining a health metric based on the intensity spectrum from a sensor measuring vein vibrations.
Group II, claim 28, drawn to a computing device for implementing the method of Group I.
Group III, claim 29, drawn to a non-transitory computer readable medium storing instruction to perform the method of Group I.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species of metric:
Species A1: pulmonary capillary wedge pressure (PCWP)
Species A2: mean pulmonary arterial pressure
Species A3: pulmonary artery diastolic pressure
Species A4: left ventricular end diastolic pressure
Species A5: left ventricular end diastolic volume

Species A7: total blood volume
Species A8: volume responsiveness of the subject

Species of sensor:
Species B1: piezoelectric sensor
Species B2: pressure sensor
Species B3: force sensor
Species B4: optical wavelength selective reflectance or absorbance measurement system
Species B5: tonometer
Species B6: ultrasound probe
Species B7: plethysmograph
Species B8: pressure transducer

Species of diagnosis
Species C1: hypervolemia
Species C2: hypovolemia
Species C3: euvolemia
Species C4: dehydration
Species C5: heart failure
Species C6: tissue hypoperfusion
Species C7: myocardial infarction
Species C8: hypotension
Species C9: valvular heart disease

Species C11: cardiomyopathy
Species C12: pulmonary disease
Species C13: arrhythmia
Species C14: drug effects
Species C15: hemorrhage
Species C16: systemic inflammatory response syndrome
Species C17: infectious disease
Species C18: sepsis
Species C19: electrolyte imbalance
Species C20: acidosis
Species C21: renal failure
Species C22: hepatic failure
Species C23: cerebral injury
Species C24: thermal injury
Species C25: cardiac tamponade
Species C26: preeclampsia/eclampsia
Species C27: toxicity
Species C28: respiratory distress
Species C29: hypoventilation 

Applicant is required, in reply to this action, to elect a single species (one each from species A, B and C) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: no claim is generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of using a sensor to detect vibrations originating from a vein, obtaining an intensity spectrum, and determining a metric, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shelley et al. (US 2013/0172702), of record.  Shelley discloses a method comprising: detecting, via a sensor, vibrations originating from a vein of a subject (pulse oximeter waveforms, pulse is a measure of vein vibration due to blood flow) [pars. 0002, 0065]; obtaining an intensity spectrum of the detected vibrations over a range of frequencies (Fourier analysis) [par. 0066]; and using the obtained intensity spectrum to determine a metric selected from a group comprising: a pulmonary capillary wedge pressure (PCWP), a mean pulmonary arterial pressure, a pulmonary artery diastolic pressure, a left ventricular end diastolic pressure, a left ventricular end diastolic volume, a cardiac output [par. 0073], total blood volume [pars. 0048, 0065], and a volume responsiveness of the subject.

The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A1-A8, B1-B8, and C1-C29 lack unity of invention because even though the species require the technical feature of using obtaining an intensity spectrum, and determining a metric, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shelley et al. (US 2013/0172702).  Shelley discloses a method comprising: detecting, via a sensor, vibrations originating from a vein of a subject (pulse oximeter waveforms, pulse is a measure of vein vibration due to blood flow) [pars. 0002, 0065]; obtaining an intensity spectrum of the detected vibrations over a range of frequencies (Fourier analysis) [par. 0066]; and using the obtained intensity spectrum to determine a metric selected from a group comprising: a pulmonary capillary wedge pressure (PCWP), a mean pulmonary arterial pressure, a pulmonary artery diastolic pressure, a left ventricular end diastolic pressure, a left ventricular end diastolic volume, a cardiac output [par. 0073], total blood volume [pars. 0048, 0065], and a volume responsiveness of the subject.  Furthermore, the specification presents a particular equation for determining PCWP, see paragraph [0043], but does not provide specific equations for other metrics.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        20 January 2022